NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3545-18T2

ALLSTATE NEW JERSEY
INSURANCE COMPANY,

          Plaintiff-Appellant,

v.

EMOLO IMPORT AND EXPORT,
LTD.,

     Defendants-Respondents.
_____________________________

                    Submitted April 20, 2020 – Dismissed August 6, 2020

                    Before Judges Ostrer and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Passaic County, Docket No. L-1530-16.

                    Sullivan and Graber, attorneys for appellant (Gordon S.
                    Graber, of counsel and on the brief; Christine C. Ryan
                    and Kelly A. Sherwood, on the brief).

PER CURIAM
      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                           A-3545-18T2
                                        2